COURT OF APPEALS
                    SECOND DISTRICT OF TEXAS
                         FORT WORTH

                          NO. 02-07-00231-CV


KRISHNABABU CHUNDURI, M.D.                        APPELLANT

                                   V.

ROBERT GENE CUNNINGHAM,                           APPELLEES
INDIVIDUALLY AND AS
REPRESENTATIVE OF THE
ESTATE OF PATRICIA MAUDINE
CUNNINGHAM, DECEASED,
ROBIN LEE CUNNINGHAM
BISHOP, AND TRACY JEANNE
CUNNINGHAM LANG

                                AND

ROBERT GENE CUNNINGHAM,                          APPELLANTS
INDIVIDUALLY AND AS
REPRESENTATIVE OF THE
ESTATE OF PATRICIA MAUDINE
CUNNINGHAM, DECEASED,
ROBIN LEE CUNNINGHAM
BISHOP, AND TRACY JEANNE
CUNNINGHAM LANG

                                  V.

LADI O.M. HAROONA, M.D.                            APPELLEE


                               ------------

       FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                               ------------
              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

       We have considered Appellant Krishnababu Chunduri, M.D.’s “Unopposed

Motion To Dismiss Appeal With Prejudice.”          It is the court’s opinion that the

motion should be granted; therefore, we dismiss the appeal of Appellant

Krishnababu Chunduri, M.D. with prejudice. See Tex. R. App. P. 42.1(a)(1),

43.2(f).   The remainder of this case remains pending and shall hereafter be

styled “Robert Gene Cunningham, Individually and as Representative of the

Estate of Patricia Maudine Cunningham, Deceased, Robin Lee Cunningham

Bishop, and Tracy Jeanne Cunningham Lang v. Ladi O.M. Haroona, M.D.”

       Costs of the appeal of Krishnababu Chunduri, M.D. shall be borne by the

party incurring the same, for which let execution issue. See Tex. R. App. P. 43.4.



                                                     PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: July 28, 2011




       1
       See Tex. R. App. P. 47.4.
                                    2